      Case 1:18-cr-00241-PLM ECF No. 1 filed 11/07/18 PageID.1 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,

              vs.

DAVID WILLIAM BARRETT,
                                                                  INDICTMENT
                  Defendant.
_________________________________/

       The Grand Jury charges:

                               (Sexual Exploitation of a Minor)

       Between in or about March 2018 and August 2018, in Kent County, in the Southern

Division of the Western District of Michigan, and elsewhere,

                               DAVID WILLIAM BARRETT

knowingly employed, used, persuaded, induced, enticed, and coerced a minor to engage

in sexually explicit conduct for the purpose of producing visual depictions of that

conduct, which depictions were transported in or affecting interstate and foreign

commerce by any means, including by computer.

       Specifically, Defendant engaged in online video chats with C.S., who was 14 years

old in March of 2018, and used her to engage in sexually explicit conduct.


18 U.S.C. § 2251(a), (e)
18 U.S.C. § 2256
     Case 1:18-cr-00241-PLM ECF No. 1 filed 11/07/18 PageID.2 Page 2 of 3



                                FORFEITURE ALLEGATION
                               (Sexual Exploitation of a Minor)

          The allegations contained in the Indictment are hereby realleged and incorporated

by reference for the purpose of alleging forfeitures pursuant to 18 U.S.C. § 2253.

       Pursuant to 18 U.S.C. § 2253, upon conviction of an offense in violation of 18 U.S.C.

§ 2251,

                               DAVID WILLIAM BARRETT

shall forfeit to the United States of America any visual depiction described in 18 U.S.C. §

2251; any matter which contains any such visual depiction that was produced,

transported, mailed, shipped, and received in violation of Title 18, United States Code,

Chapter 110; any property, real or personal, constituting or traceable to gross profits or

other proceeds obtained from the offense; and any property, real or personal, used or

intended to be used to commit or to promote the commission of the offense or any

property traceable to such property. The property to be forfeited, includes, but is not

limited to, an HP Desktop Computer, Serial No. MXL2381KGY, and an Asus Laptop,

Serial No. E1MOCV468915044.

       If any of the property described above, as a result of any act or omission of the

defendant,

                  1. cannot be located upon the exercise of due diligence;

                  2. has been transferred or sold to, or deposited with, a third party;

                  3. has been placed beyond the jurisdiction of the court;

                  4. has been substantially diminished in value; or
     Case 1:18-cr-00241-PLM ECF No. 1 filed 11/07/18 PageID.3 Page 3 of 3



               5. has been commingled with other property which cannot be divided
                  without difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant

to 21 U.S.C. § 853(p), as incorporated by 18 U.S.C. § 2253(b) and by 28 U.S.C. § 2461(c).


18 U.S.C. § 2253
21 U.S.C. § 853(p)
28 U.S.C. § 2461(c)
18 U.S.C. § 2251
18 U.S.C. § 2256(8)(A)




                                          A TRUE BILL


                                          __________________________________________
                                          GRAND JURY FOREPERSON
ANDREW BYERLY BIRGE
United States Attorney


___________________________________
DAVIN M. REUST
Assistant United States Attorney
